Evans, J.
1. Where, on the hearing of a motion for a new trial, the mov-ant tenders affidavits as to certain newly discovered evidence, it is not error for the court to grant the solicitor-general time to procure an affidavit in rebuttal from a non-resident witness, and, after such affidavit is obtained, to consider it in passing upon that ground of the 'motion which is based on newly discovered evidence.
2. It js not cause for a new trial that the witness upon whose testimony the State relied has made, since the trial, a statement contradictory to his testimony. Jordan v. State, ante, 417.
3. The evidence authorized the verdict, which was approved by the trial judge, and there was no abuse of discretion in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.